Name: Commission Regulation (EC) NoÃ 1246/2008 of 12Ã December 2008 amending Article 23(2) of and Annexes II and III to Council Regulation (EC) NoÃ 479/2008 with regard to the financial transfer of the common organisation of the market in wine to rural development
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  Europe;  beverages and sugar;  agricultural policy
 Date Published: nan

 13.12.2008 EN Official Journal of the European Union L 335/32 COMMISSION REGULATION (EC) No 1246/2008 of 12 December 2008 amending Article 23(2) of and Annexes II and III to Council Regulation (EC) No 479/2008 with regard to the financial transfer of the common organisation of the market in wine to rural development THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005 and (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (1), and in particular the second sentence of the second subparagraph of Article 23(3) thereof, Whereas: (1) Slovenia and the United Kingdom have notified the Commission of the financial transfer of the budget for support programmes to the budget allocation for rural development. (2) Article 23(2) of and Annexes II and III to Regulation (EC) No 479/2008 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 479/2008 is hereby amended as follows: 1. Article 23(2) shall be replaced by the following: 2. The following amounts shall be available in the given calendar years:  2009: EUR 40,66 million,  2010: EUR 82,11 million,  from 2011 onwards: EUR 122,61 million. 2. Annexes II and III shall be replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 148, 6.6.2008, p. 1. ANNEX ANNEX II BUDGET FOR SUPPORT PROGRAMMES (referred to in Article 8(1)) (EUR thousand) Budget year 2009 2010 2011 2012 2013 From 2014 onwards BG 15 608 21 234 22 022 27 077 26 742 26 762 CZ 2 979 4 076 4 217 5 217 5 151 5 155 DE 22 891 30 963 32 190 39 341 38 867 38 895 EL 14 286 19 167 19 840 24 237 23 945 23 963 ES 213 820 284 219 279 038 358 000 352 774 353 081 FR 171 909 226 814 224 055 284 299 280 311 280 545 IT (1) 238 223 298 263 294 135 341 174 336 736 336 997 CY 2 749 3 704 3 801 4 689 4 643 4 646 LT 30 37 45 45 45 45 LU 344 467 485 595 587 588 HU 16 816 23 014 23 809 29 455 29 081 29 103 MT 232 318 329 407 401 402 AT 8 038 10 888 11 313 13 846 13 678 13 688 PT 37 802 51 627 53 457 65 989 65 160 65 208 RO 42 100 42 100 42 100 42 100 42 100 42 100 SI 3 522 3 770 3 937 5 119 5 041 5 045 SK 2 938 4 022 4 160 5 147 5 082 5 085 UK 0 61 67 124 120 120 ANNEX III BUDGET ALLOCATION FOR RURAL DEVELOPMENT (referred to in Article 23(3)) (EUR thousand) Budget year 2009 2010 From 2011 onwards BG    CZ    DE    EL    ES 15 491 30 950 46 441 FR 11 849 23 663 35 512 IT 13 160 26 287 39 447 CY    LT    LU    HU    MT    AT    PT    RO    SI  1 050 1 050 SK    UK 160 160 160 (1) The national ceilings in Annex VIII to Regulation (EC) No 1782/2003 for Italy corresponding to years 2008, 2009 and 2010 are reduced by EUR 20 million and those amounts have been included in the budget amounts of Italy for the years 2009, 2010 and 2011 as laid down in this table.